Citation Nr: 1533872	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-15 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of  electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


FINDINGS OF FACT

1.  The Veteran's hearing loss disability is due to in-service noise exposure.

2.  The Veteran's tinnitus is due to in-service noise exposure.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury or disease, or for aggravation of a preexisting injury or disease in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, medical evidence establishes that the Veteran has bilateral hearing loss as defined by VA regulation, as well as tinnitus, and VA concedes his in-service noise exposure.  The Veteran's service treatment records also include a January 1967 notation that despite a normal audiogram, the Veteran was hard of hearing.

While May 2009 and March 2013 VA examiners provided negative nexus opinions, neither opinion was accompanied by a well-reasoned rationale.  In particular, the 2009 examiner stated that the Veteran's bilateral hearing loss is less likely than not, "caused by or a result of military service while working on the flight deck as a plane captain, however, hearing protection was provided by the military and not worn by the [V]eteran."  This is the entirety of the opinion related to hearing loss.  It is clearly not adequate.  In March 2013, another VA examiner rendered a similar opinion, this time relying only upon the absence of in service audiological findings of hearing loss and a 2006 scientific study related to delayed onset hearing loss.  This opinion is also inadequate.  The only other evidence of record addressing the etiology of the Veteran's hearing loss disability is a September 2013 report by the Veteran's private audiologist, in which the audiologist recognizes the Veteran's current hearing loss and his in service history of, "being on the flight deck and surrounded by loud toxic jet engine noise," which "could have initially caused the beginnings of a noise induced hearing loss."  The audiologist found that there is a greater than 50 percent chance that the in-service noise exposure was a cause of the Veteran's hearing impairment.  The Board finds that this opinion is persuasive and establishes that service connection is warranted for the Veteran's bilateral hearing loss.  

As to the claim for service connection for tinnitus, both VA examiners found that it was also less likely than not that tinnitus is causally connected to active service, because of the delayed onset.  The 2013 examiner stated that tinnitus due to noise exposure is known to have noticeable onset immediately or soon after the noise exposure.  At the time of his April 2014 hearing, the Veteran indicated that he always had ringing in his hears from 1966 up until approximately five years earlier when it "really got bad" and he decided to seek some help for it.  The Board has no reason to doubt the credibility of the statements regarding the onset of the Veteran's symptoms.  At the very least, given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's current tinnitus is related to his noise exposure in service.  When the evidence is in such relative equipoise, the Board must give the claimant the benefit of the doubt.  See Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds that the criteria for service connection for tinnitus are met.  


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


